 
EXHIBIT 10.20


FIFTH AMENDMENT TO LEASE


THIS FIFTH AMENDMENT TO LEASE (this “Fifth Amendment”) is dated as of October 1,
2008 and is made between CYPRESS SEMICONDUCTOR CORPORATION, as Landlord, and
SUNPOWER CORPORATION, as Tenant, to be a part of that certain Office Lease
Agreement and all exhibits thereto, dated for reference purposes only as of May
15,    2006 (the “Original Lease”), concerning approximately 43,732 rentable
square feet (“RSF”), located within the Premises stated in the Original
Lease.  The Premises are located within the Building commonly known as Building
#3, (the “Building”), located at 3939 N. First Street (the “Land”) as shown on
the floor plan on Exhibit A to the Original Lease.


Landlord and Tenant now desire to modify the Original Lease and, in
consideration of  the mutual promises contained herein and for the other good
and valuable consideration, the receipt and sufficiency of which the parties
hereby acknowledge, Landlord and Tenant hereby agree, intending to be bound
thereby, that the Original Lease is modified and supplemented in accordance with
the terms and conditions set forth below:


1.  
Basic Terms Item #9 of the Original Lease is hereby amended to state in its
entirety as follows:



Lease
Months
Monthly Base
Rent/SF
Rentable
Square Feet
Monthly
Base
1-2
$0.00/SF
43,732
$               -
3-8
$2.16/SF
43,732
$      94,461
9-12
$2.16/SF
45,840
$     99,014
13-14
$2.25/SF
45,840
$   103,140
15-24
$2.25/SF
51,228
$   115,263
25-29
$2.34/SF
55,594
$   130,190
30-36
$2.34/SF
60,320
$   141,149
37-48
$2.43/SF
60,320
$   146,578
49-60
$2.53/SF
60,320
$   152,610



2.  
The monthly Base Rent remains unchanged through the 8th month (or December 31,
2006) as per Original Lease.  However, Article 2, Section 2.1, is hereby amended
such that the monthly Base Rent shall be adjusted to include the additional
space added pursuant to Section 1 of this Fifth Amendment.     Effective during
the 9th month of the term (or January 1, 2007), the monthly   Base Rent shall be
adjusted to include the addition 2,108 RSF, effective       during the 15th
month of the term (or July 1, 2007), the monthly Base Rent shall be adjusted to
include the additional 5,388 RSF, effective during the 25th month   of the term
(or May 1, 2008), the monthly Base Rent shall be adjusted to include the
additional 4,366 RSF and, effective during the 30th month of the term (or
October 1, 2008), the monthly base rent shall be adjusted to include
the  additional 4,726 RSF in each case as shown in the Base Rent Table in Basic
Terms Item #9 as amended by this Fifth Amendment.




--------------------------------------------------------------------------------


3.  
Article 3, Section 3.3 shall be amended to state the adjustment of Tenant’s
Prorata Share of Excess Operating Expenses as follows:



“Tenant’s Prorata Share of Excess Operating Expenses” (based on the rentable
square footage of the Premises divided by 61,975 the total rentable square
footage of the Building), shall mean 97% of the Excess Operating Expenses for
the applicable calendar year.  Landlord agrees to credit Tenant Prorata Share of
Excess Operating Expenses for the Electric and N. Gas line  items outlined
Exhibit C. This credit is an estimate and may be adjusted from  time to time
based on varying electric loads.


4.  
Exhibit “A”, the Floor Plan of the Original Lease shall be amended as shown in
Exhibit A-1 of this Fifth Amendment.



5.  
In the event of any inconsistency between this Fifth Amendment and
the   Original Lease, the terms in this Fifth Amendment shall prevail.  Except
as modified herein, the Original Lease remains in full force and effect.



6.  
The Original Lease, as amended by this Fifth Amendment, constitutes the entire
agreement between the parties and supersedes any previous agreements between the
parties with respect to the subject matter of this Fifth Amendment.  If any
provision of this Fifth Amendment is held to be illegal, invalid
or    unenforceable, in whole or in part, such provision will be modified to the
minimum extent necessary to make it legal, valid and enforceable, and
the  legality, validity and enforceability of the remaining provisions will not
be affected thereby.



IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment
as    of the date first set forth above.


                                                         
 
 

  CYPRESS SEMICONDUCTOR CORP"          
 
By:
/s/ Neil H. Weiss      Name: Neil H. Weill      Title: Sr. Vice President,
Treasurer      Date:
10/24/08
 
 

  SUNPOWER CORPORATION          
 
By:
/s/ Douglas J. Richards      Name: Douglas J. Richards      Title: VP      Date:
10/18/08   

 
 
 
 

--------------------------------------------------------------------------------

 
FLOOR PLAN [lease.jpg]